DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9-14 and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicants amended the claims to recite that the system comprises a device for mixing the dispensed colorant liquid into the base paint to produce the colored paint product.
Such is not supported by the original disclosure.
The applicants have not indicated which part of the original disclosure supports the referenced limitation.
The examiner has not been able to find the support for the referenced limitation in the original disclosure.

The applicants further amended claim 2 to recite that the ultrasonic transducer is configured to cause the applied ultrasonic vibration to detach any remaining colorant from the nozzle outlet after colorant liquid is passed through the nozzle passage and a flow of colorant liquid through the passage is stopped..
Such is not supported by the original disclosure.
The applicants have not indicated which part of the original disclosure supports the referenced limitation.
The examiner has not been able to find the support for the referenced limitation in the original disclosure.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-14, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 1-4, 9-14 and 16 are indefinite because it is not clear from claim 1 whether or not “colorant liquid” at the nozzle outlet is a part of the apparatus.

Claim 2 is further indefinite because it is not clear what structure is required by the recitation of the intended use of the ultrasonic transducer.
The claim is further indefinite and incomplete because it is lacking a structure needed to create/enable “a flow of colorant liquid”.

Claim 3 is further indefinite because the term “the flow of liquid” in this claim lacks proper antecedent basis.
It is not clear how the referenced “flow” is related to the structure of the claimed apparatus.
Claim 3 is further indefinite and incomplete because it recites “the flow of liquid” but fails to recite any structure to create the flow.

Claim 10 is indefinite and could not be properly understood because it is not clear what structure is required by the recitation of the intended functioning of the apparatus. Further it appears that the claim is missing an essential structure needed to enable amplification recited by the claim.
Claims 12 and 14 are further indefinite because it is not clear what structure is required by the recitation of the intended use of the apparatus recited by claim 12.
Claim 13 is further indefinite because it is not clear what structure is required by the recitation of the intended use of the apparatus recited by claim 13.
Claim 14 is further indefinite because it is not clear what structure is required by the recitation of the intended use of the apparatus recited by claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 9-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linsen et al (US 2003/0198125) in view of Hill (US 2011/0122196) and further in view of FR 3022807, JP 60-183067 and JP 4418913.
Linsen et al teach a system comprising a nozzle apparatus with multiple nozzles (28, 30, 32, 34) and a devise for mixing the dispensed liquids (46, 56).
Linsen et al also teach a method comprising dispensing and mixing paints.
Linsen et al also disclose a cleaning chamber 90, which comprises different cleaning devices, such as ultrasonic chambers, spray washers, scrapers, etc.
Linsen et al also teach that the system comprises a controller (62).
See entire document, especially Figures 1 and 4 and the related description.
It is not clear from Linsen et al whether or not the cleaning chamber is used to clean the multiple nozzles.
Hill teaches that it was known the dispensing nozzles of the paint/color dispensing machine has to be cleaned. The document also teaches that conventional system includes wiping and scrapping devices. Hill also teaches that conventional wiping and scrapping is not fully suitable for the multi-nozzle systems. See at least [0007] of Hill.
  On the other hand, FR 3022807, JP 60-183067 and JP 4418913 teach that it was known to clean dispensing nozzles by application of ultrasonics by application of vibration from Inside or outside of the nozzle, as well as by placing the nozzle in the ultrasonically agitated liquid. See at least second page of the translation of JP 60-183067, [0054] of JP 4418913 and Figures 1 and 7-10 and the related description of FR 3022807.
It would have been obvious to an ordinary artisan at the time the invention was filed to utilize cleaning systems of FR 3022807, JP 60-183067 and/or JP 4418913 in the system/method of Linsen et al in order to clean the nozzles of Linsen et al since Hill teaches that the nozzles of the tinting systems have to be cleaned..

As to claim 10:
Modified Linsen et al, as applied above, teach an apparatus as claimed except for the specific recitation of the claimed frequency and the peak amplitude.
However,it would have been obvious to an ordinary artisan at the time the invention was filed to find optimum parameters of the ultrasonics by routine experimentation depending from the specifics of the application since the parameters of the applied vibration are result effective variables.
As to claim 11:
Modified Linsen et al do not teaches the specific sizes and dimensions as claimed. 
However, it has been held that the limitations relating to the size are not sufficient to patentably distinguish over the prior art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). See also In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
Further, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It would have been obvious to an ordinary artisan at the time the invention was filed to find optimum sizes/dimensions of the nozzles in the modified device of Linsen et al by routine experimentation depending from the application requirements.
Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive.
The applicants amended the claims and allege that the claims are allowable.
This is not persuasive for the reasons presented above.
The amended claims were examined and are the subject of the rejections presented above.
The rejection over Bustgens has been withdrawn in view of the amendments made to the claims.
A new rejection has been applied to address the amended claims.
Gitte Andersen has been considered but appears to be moot since it is directed to a rejection that is not applied to the amended claims.

The applicants allege that the amended claims are in the correspondence with the requirements of 35 USC 112.
This is not persuasive for the reasons provided above.
It is noted that claim 2 still recites intended use of the claimed apparatus. It is still not clear what structure is required by the referenced recitation.
It is noted that the applicants allege that claim 3 is not incomplete.
This is not persuasive.
Claim 3 is incomplete because it recites “the flow of liquid” but fails to recite any structure to create the flow. Thus, the claim fails to recite essential element of the system. Thereby the claim is incomplete.
With respect to claim 10 the applicants allege that claim 10 is not indefinite.
This is not persuasive.
The claim merely recites what the transducer does.
However, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
The claim recites only what the transducer does and, thereby, is indefinite.
The applicants allege that the claims 12-14 are not indefinite.
This is not persuasive:
 Claims 12 and 14 are further indefinite because it is not clear what structure is required by the recitation of the intended use of the apparatus recited by claim 12.
Claim 13 is further indefinite because it is not clear what structure is required by the recitation of the intended use of the apparatus recited by claim 13.
Claim 14 is further indefinite because it is not clear what structure is required by the recitation of the intended use of the apparatus recited by claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show the state of the prior art with respect to the cleaning systems and methods.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711